THREADGILL, Judge.
Jack Ernsberger appeals the denial of his motion to dismiss an information and the imposition of court costs.
We affirm the trial court’s denial of the motion to dismiss but find error in the imposition of court costs. The written judgment imposes costs of $200.00 pursuant to section 27.3455, Florida Statutes (1985). This section became effective July 1, 1985. As the offense occurred before that date, the imposition of these costs violates the ex post facto clause of both the United States and the Florida constitutions. State v. Yost, 507 So.2d 1099 (Fla.1987).
We therefore strike these costs from the judgment.
Affirmed.
SCHEB, A.C.J., and SCHOONOVER J., concur.